Plaintiffs in error were convicted of the larceny of a cow. The contention made in their behalf is that there was no evidence of "taking and carrying away." There was, however, sufficient evidence to show that the cow was butchered at the place where she was shot, and the operations necessary to prepare the beef for market *Page 988 
almost completed, when the plaintiffs in error were discovered and ran away. The judgment of conviction is affirmed on authority of Driggers v. State, 118 So. R. 20.
TERRELL, C. J., AND ELLIS AND BROWN, J. J., concur.